Detailed Action
          Status of Claim 
           Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                            EXAMINER’S AMENDMENT 
2.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.         Authorization for this examiner’s amendment was given in an interview with Agatha Liu (Attorney Reg. No: 65,323) on November 4, 2021. 
4.        The application has been amended as follows:










IN THE CLAIMS:

(Currently Amended) A computer-implemented method of managing multiple devices in a physical room with multimedia communications in real time, comprising:
receiving and storing, by a processor, input data generated in real time by an input device of a plurality of input devices in a physical room,
the input data including digital image data or digital sound data depicting a user in the physical room performing an action with respect to at least one input device of the plurality of input devices or at least one output device of a plurality of output devices in the physical room;
determining in real time whether the input data indicates an explicit reference to a first input/output (I/O) device of the at least one input device or the at least one output device;
associating, in response to determining that the input data indicates an explicit reference to the first I/O device, the action with a handle for the first I/O device;
identifying, in response to determining that the input data does not indicate an explicit reference to an I/O device, a relative reference to a second I/O device;
determining that the input data indicates forming a connection of I/O devices;
identifying a third I/O device to be connected with the first I/O device or the second I/O device;
automatically establishing a direct or network connection between the first I/O device and the third I/O device or between the second I/O device and the third I/O device in real time;
automatically turning on or off a certain I/O device in the physical room when the certain I/O device is a last I/O device that is turned on, is an only I/O device of a device class in the physical room that can be turned on, has been turned on or off for a given period of time, is most compatible for a given I/O device, is most qualified for a given task, is closest to a given corner of the physical room or a given location of a group of individuals in the physical room.  

(Original) The computer-implemented method of claim 1, the determining in real time whether the input data indicates an explicit reference comprising:
identifying first candidate sounds or first candidate gestures from the input data;
selecting second candidate sounds having a certain auditory similarity to the first candidate sounds or second candidate gestures having a certain visual similarity to the first candidate gestures; 
causing a presentation of the first candidate sounds and the second candidate sounds or the first candidate gestures and the second candidate gestures to the user.  

(Original) The computer-implemented method of claim 1, 
the determining in real time whether the input data indicates an explicit reference to the first I/O device comprising identifying a handle to the first I/O device,
the handle to the first I/O device including a spoken word or a gesture as a shorthand name for the first I/O device different from an identifier provided by a vendor of the first I/O device.  

(Original) The computer-implemented method of claim 1, the relative reference to the second I/O device including touching the second I/O device, looking or pointing at the second I/O device, looking or pointing in a direction leading to the second I/O device, describing a positional relationship of the second I/O device to a portion of the physical room or an individual in the physical room, or describing an attribute other than an identifier of the second I/O device.  

(Currently Amended) The computer-implemented method of claim 1, the input data indicating forming a connection of I/O devices including spoken words related to [[“]]connect[[”]] or hook up, gestures of brining two items together, or two references to I/O devices within a period of time.  

(Original) The computer-implemented method of claim 1, further comprising:
ranking the plurality of input devices and the plurality of output devices;

the third I/O device being identified based on a rank of each I/O device in the physical room or a rank of the user.  

(Original) The computer-implemented method of claim 1, the third I/O device being a default compatible device or an only compatible device that is turned on for the first I/O device or second I/O device.  

(Original) The computer-implemented method of claim 1, further comprising:
receiving device data comprising user guides, manuals, technical specifications, or data sheets;
identifying device attributes using text analysis techniques, including named entity recognition.  

(Canceled)  

(Original) The computer-implemented method of claim 1, the automatically establishing comprising:
receiving data from one input device of the at least one input device;
transmitting the data to one output device of the at least one output device.  

(Original) The computer-implemented method of claim 1, the automatically establishing comprising transmitting an instruction to a media switch to establish the direct or network connection.  

(Currently Amended) One or more non-transitory storage media storing instructions which, when executed by one or more computing devices, cause performance of a method of managing multi-role activities in a physical room with multimedia communications in real time, the method comprising:

the input data including digital image data or digital sound data depicting a user in the physical room performing an action with respect to at least one input device of the plurality of input devices or at least one output device of a plurality of output devices in the physical room;
determining in real time whether the input data indicates an explicit reference to a first input/output (I/O) device of the at least one input device or the at least one output device;
associating, in response to determining that the input data indicates an explicit reference to the first I/O device, the action with a handle for the first I/O device;
identifying, in response to determining that the input data does not indicate an explicit reference to an I/O device, a relative reference to a second I/O device;
determining that the input data indicates forming a connection of I/O devices;
identifying a third I/O device to be connected with the first I/O device or the second I/O device;
automatically establishing a direct or network connection between the first I/O device and the third I/O device or between the second I/O device and the third I/O device in real time;
automatically turning on or off a certain I/O device in the physical room when the certain I/O device is a last I/O device that is turned on, is an only I/O device of a device class in the physical room that can be turned on, has been turned on or off for a given period of time, is most compatible for a given I/O device, is most qualified for a given task, is closest to a given corner of the physical room or a given location of a group of individuals in the physical room.  

(Original) The one or more non-transitory storage media of claim 12, the determining in real time whether the input data indicates an explicit reference comprising:
identifying first candidate sounds or first candidate gestures from the input data;

causing a presentation of the first candidate sounds and the second candidate sounds or the first candidate gestures and the second candidate gestures to the user.  

(Original) The one or more non-transitory storage media of claim 12, 
the determining in real time whether the input data indicates an explicit reference to the first I/O device comprising identifying a handle to the first I/O device,
the handle to the first I/O device including a spoken word or a gesture as a shorthand name for the first I/O device different from an identifier provided by a vendor of the first I/O device.  

(Original) The one or more non-transitory storage media of claim 12, the relative reference to the second I/O device including touching the second I/O device, looking or pointing at the second I/O device, looking or pointing in a direction leading to the second I/O device, describing a positional relationship of the second I/O device to a portion of the physical room or an individual in the physical room, or describing an attribute other than an identifier of the second I/O device.  

(Currently Amended) The one or more non-transitory storage media of claim 12, the input data indicating forming a connection of I/O devices including spoken words related to [[“]]]connect[[”]] or hook up, gestures of brining two items together, or two references to I/O devices within a period of time.  

(Original) The one or more non-transitory storage media of claim 12, the method further comprising:
ranking the plurality of input devices and the plurality of output devices;
ranking a group of individuals including individuals in the physical room;
the third I/O device being identified based on a rank of each I/O device in the physical room or a rank of the user.  

(Original) The one or more non-transitory storage media of claim 12, the third I/O device being a default compatible device or an only compatible device that is turned on for the first I/O device or second I/O device.  

(Canceled)  

(Original) The one or more non-transitory storage media of claim 12, the automatically establishing comprising:
receiving data from one input device of the at least one input device;
transmitting the data to one output device of the at least one output device.  



                               Reasons for Allowance 
5.        The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t teach or render obvious “automatically establishing a direct or network connection between the first I/O device and the third I/O device or between the second I/O device and the third I/O device in real time;
          automatically turning on or off a certain I/O device in the physical room when the certain I/O device is a last I/O device that is turned on, is an only I/O device of a device class in the physical room that can be turned on, has been turned on or off for a given period of time, is most compatible for a given I/O device, is most qualified for a given task, is closest to a given corner of the physical room or a given location of a group of individuals in the physical room.  ” in combination with other recited elements in independent claim 1. 

.       Pugalia et al. (US Patent Application Pub. No: 20160112472 A1), the closest prior art of record, teaches a system has a monitoring module that monitors one or more requests from one or more user devices to remotely access the communication session. Pugalia discloses a detection module detects the presence of the one or more user devices based on the proximity. Pugalia suggests a connection module establishes one or more real time communication sessions with one or more detected user devices and a conferencing module manages the one or more communication sessions to enable the one or more detected user devices to join the communication session. However, Pugalia doesn’t teach “obvious “automatically establishing a direct or network connection between the first I/O device and the third I/O device or between the second I/O device and the third I/O device in real time;
          automatically turning on or off a certain I/O device in the physical room when the certain I/O device is a last I/O device that is turned on, is an only I/O device of a device class in the physical room that can be turned on, has been turned on or off for a given period of time, is most compatible for a given I/O device, is most qualified for a given task, is closest to a given corner of the physical room or a given location of a group of individuals in the physical room.  ”
 
 4.        XU (US Patent Application Pub. No: 20160219424) teaches a method establishing a first-type connection with a first device by a smart wearable device. XU discloses data is received from the first device through the first-type connection, upon detection of a first operation for transmitting data with the first device. XU suggest a second-type connection is established with a second device. XU further discloses a  However, XU doesn’t teach “obvious “automatically establishing a direct or network connection between the first I/O device and the third I/O device or between the second I/O device and the third I/O device in real time;
          automatically turning on or off a certain I/O device in the physical room when the certain I/O device is a last I/O device that is turned on, is an only I/O device of a device class in the physical room that can be turned on, has been turned on or off for a given period of time, is most compatible for a given I/O device, is most qualified for a given task, is closest to a given corner of the physical room or a given location of a group of individuals in the physical room.  ”

5.         Independent claim 12 recites limitations similar to those noted above for independent claim 1, is considered allowable for the same reasons noted above for claim 1.

6.         Dependent claims 2-8, 10-18 and 20 recites limitations similar to those noted above for independent claims 1 and 12 are considered allowable for the same reasons noted above for claims 1 and 12.



                  Conclusion
                      RELEVANT ART CITED BY THE EXAMINER
         The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
                     References Considered Pertinent but not relied upon
         Vempaty et al. (US Patent Application Pub. No: 20200341912 A1) teaches a method deriving in real time from an action a request from an user for a direct or network connection between an input device and a set of multiple output devices or a direct or network connection between an output device and a set of multiple input devices. Vempaty discloses a determination is made to check whether the action includes an indication to connect input and output (I/O) devices and the determination is made that the action includes a reference to only to a first I/O device of multiple input devices and multiple output devices in response to determining that the action includes an indication to connect I/O devices. Vempaty suggests a second I/O device of multiple input devices and multiple output devices are selected to connect with the first I/O device for the request, and the direct or network connection in real 
time is automatically established. 

         KOKKU et al. (US Patent Application Pub. No: 20200211406 A1) teaches a system comprises one or more processors and at least one memory storing computer-executable instructions. KOKKU discloses the definitions are received of a multiple of application modes describing, each of the multiple of application modes corresponding 

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to GETENTE A YIMER whose telephone number is (571)270-7106.  The examiner can normally be reached on Monday-Friday 6:30-3:00.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/GETENTE A YIMER/Primary Examiner, Art Unit 2181